DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 10, and 16 are amended. Claims 2-7, 9, and 11-15 are original. Claims 8 and 17-20 are as previously presented. This is a non-final office action in response to the arguments and amendments filed 5/2/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 5/2/2022, have been fully considered.
Regarding the remarks pertaining to the previously made claim objections (p. 9 under the heading “I. CLAIM OBJECTION”), the amendments are acceptable and the objections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112 (p. 9 under the heading “II. REJECTION OF CLAIMS 1-20 UNDER 35 U.S.C. § 112”), the arguments and amendments are partially persuasive. Regarding the previous rejection of Claim 18, the claim has not been amended and no reasoned arguments regarding the indefiniteness of the claim have been provided. Thus, the rejection is maintained. For all other previous rejections under 112, the arguments and amendments are persuasive and the rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (p. 9-10 under the heading “III. REJECTION OF CLAIMS 1-20 UNDER 35 U.S.C. § 101”), the arguments are not persuasive. Particularly, the arguments state that the claims have been amended in a manner believed to comprise statutory subject matter, but no reasoned arguments have been provided regarding any portion of the claim that is unable to be reasonably performed in the human mind, or any limitation(s) that integrate the judicial exception into a practical application or amount to significantly more. Therefore, the rejection is maintained. 
Regarding the arguments pertaining to the previously made rejections under 103 (p. 10-13 under headings IV. through XIV.), the arguments are persuasive. Therefore, the rejection has been withdrawn.
Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:
In Claims 1, 10, and 16 "as selected" should instead read "are selected".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 10, and 16, the claims recite “in response to the incident trend being indicative of an abnormally high number of accidents, displaying a predicted cause of the abnormally high number of accidents on the display, wherein the incident trend is used to determine the predicted cause.” In the disclosure as originally filed (e.g. specification ¶0019), it is stated that an incident trend may ”indicate” an abnormally high number of accidents, however there is no description of any standard from which to ascertain what is considered a “normal” or “abnormal” number of accidents. Furthermore, specification ¶0019 states that an assumption can be made as to what is causing the accidents, and ¶0029 provides an example wherein glare can be considered to be a cause of an accident due to time, however this only explains one particular scenario and predicted cause. There does not appear to be a general description for all factors of how the prediction of cause actually works. The language in the specification describes the result (the predicted cause) based on the incident trend, but does not sufficiently explain the actual evaluation or algorithm that allows for this to occur for all considered factors (see also MPEP 2161.01(I)). Thus, the subject matter of predicting cause based on an abnormally high number of accidents was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-15), or Claim 16 (for Claims 17-20) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “wherein the incident trend is used to determine the predicted cause” renders the claim indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, in Claim 1, the “wherein” clause appear to define a new step of determining the predicted cause, rather than providing some further meaning to the other manipulative steps. The claim is therefore indefinite, as it is not clear whether the phrase is intending to recite a new step of the method, or merely recite some intended use, which receives little patentable weight. Thus, the claim is indefinite. For the purposes of examination, the phrase is interpreted as positively reciting a new step of determining.
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 1, 10, and 16, the phrase “abnormally high number of accidents” renders the claims indefinite. The term “abnormally high” is a relative term, however the disclosure does not provide any requisite degree in order to determine what number of accidents should be considered abnormally high. Thus, the claim is indefinite. For the purposes of examination, the phrase is interpreted as a number of accidents above a predetermined threshold. 
Claims 2-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-15), or Claim 16 (for Claims 17-20) and for failing to cure the deficiencies listed above.
Regarding Claims 1 and 10, the limitation “displaying the first danger rating on a display of a computing device” renders the claims indefinite. Claims 1 and 10 previously recite “a computing device” in the preamble of the claims. It is not clear whether “a computing device” in the “displaying” limitation is intended to recite the same computing device (i.e. “the computing device”) or alternatively whether the displaying may happen on some other computing device, in which case the displaying may merely correspond to some output that is intended to cause display. The scope of the limitation and claims is therefore indefinite. For the purposes of examination, the phrase is interpreted as “displaying the first danger rating on a display of the computing device.”
Claims 2-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), or Claim 10 (for Claims 11-15), and for failing to cure the deficiencies listed above.
Regarding Claim 18, the limitation “reducing the road safety data to a reduced set of road safety data corresponding to percentages of road segments along the set of routes that correspond to values of danger ratings” renders the claim indefinite. Particularly, it is not clear what the “reducing” function encompasses and what the result of the reducing is. For example, it is not clear if the reduced set corresponding to percentages that correspond to danger ratings is merely describing a normalization or conversion of danger ratings into a percentage format (e.g. a 35% danger rating), or alternatively if the percentages represent a certain percentage of the segments which have some particular rating or ratings (e.g. 25% of the segments have a level 3 danger rating). The scope of the reducing function is generally unclear, rendering the claim indefinite. For the purposes of examination, the phrase is interpreted as a determination of a percentage of segments in the total route which have a particular danger rating (such as, for example: 25% of the segments having a level 3 danger rating).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claims 1, 10, and 16, the claims recite functions of evaluating incident data associated with a first road segment to determine an incident trend, identifying a set of factors associated with the first road segment, calculating a first and second value by multiplication of factors, generating a first danger rating by division, assigning the first danger rating to the first road segment, determining a predicted cause of accidents, and making a decision regarding an incident trend being indicative of an abnormally high number of accidents. These functions, under their broadest reasonable interpretation, are an abstract idea of a mental process and/or mathematical concept. Particularly, the functions of evaluating, identifying, assigning, and decision making regarding an incident trend and cause are capable of being performed by a human mind, or manually with the aid of pen and paper (see MPEP 2106.04(a)(2)(III)) as a human can mentally or manually perform an evaluation of incidents and find trends and identify factors and causes which may pertain to safety and accidents, when provided with a set of factors, and can make decisions regarding what trend is an abnormal amount of accidents as mental evaluation and judgment. The calculating and generating functions are a mental process which could be performed manually on paper, or alternatively are a mathematical concept, describing purely mathematical functions of multiplication and division. Thus, the claims recite a judicial exception of an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the processor used in Claims 1 and 10, instructions for carrying out the functions in Claims 1, 10, and 16, the memory in Claim 10, computer readable medium in Claim 16, and the step/function of displaying the danger rating on the device and displaying a predicted cause in Claims 1, 10, and 16. For the processor, instructions, and memory/computer readable medium, these are all recitations of generic computer components, recited at a high level of generality. The claims do not provide any particular improvement to computer hardware or functionality, and thus the claims act as mere instructions to “apply” the abstract idea using the generic computer components as tools (see MPEP 2106.05(f)). For the function of displaying the danger rating and cause information, this is determined to be insignificant extra-solution activity because the displaying is merely generic data outputting (see MPEP 2106.05(g), examples of activities that the courts have found to be insignificant extra-solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). Thus, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the processor used in Claims 1 and 10, instructions for carrying out the functions in Claims 1, 10, and 16, the memory in Claim 10, computer readable medium in Claim 16, and the step/function of displaying the danger rating on a device in Claims 1, 10, and 16. For the processor, instructions, and memory/computer readable medium, these elements to not amount to significantly more for the same reason as presented above, because the components are all recitations of generic computer components at a high level of generality and the claims act as mere instructions to “apply” the abstract idea. For the displaying which was considered to be insignificant extra-solution activity, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (see US2002/0183924A1, [0006] it is well known to display a map with route information and additional information in the art of vehicle navigation). Thus, the additional elements are not sufficient to amount to significantly more than the judicial exception.
Regarding Dependent Claims 2-9, 11-15, and 17-20, the claims do not add limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claim 2 further recites modifying a visual characteristic of a road on the display, which is an additional element. However, for the same reasons presented above, broad details of displaying is determined to be insignificant extra-solution activity and well understood, routine, and conventional in the art (see US2002/0183924A1 [0006] for example visual highlighting).
Claim 3 further recites evaluating factors to identify a causation factor, which is a further mental process because a human can mentally or manually determine and compare likelihoods. The claim does not add any additional elements.
Claim 4 further recites functions to determine a lack of data, compare factors, and assign a second danger rating based on similarities. These functions are further details of a mental process because a human can mentally or manually make evaluations regarding available data and evaluate similarity of factors. The claim does not add any additional elements.
Claim 5 further recites updating a danger rating, which is further detail of the mental process as it is merely another iteration of the functions which a human can do in response to new information. The claim does not add any additional elements.
Claims 6-8 and 17 further recite generate a set of routes, and assigning danger ratings to segments of the routes. These functions are further mental processes, as a human mind can generate multiple possible routes and perform the evaluations repeatedly for more than one segment and route. The claims further recite displaying the routes and ratings, which, for the same reasons as presented above with respect to the independent claims is insignificant extra-solution activity and well-understood, routine, and conventional in the art.
Claim 9 further recites performing a response to a rating exceeding a threshold, which a human mind can determine, and recites displaying a warning, which, for the same reasons as presented above with respect to the independent claims is a generic display output and therefore insignificant extra-solution activity and well-understood, routine, and conventional in the art.
Claim 11 further recites a function to predict a likelihood, which a human mind can perform mentally as an estimation or calculation. The claim additionally recites the display of the likelihood, which, for the same reasons as presented above with respect to the independent claims is a generic display output and therefore insignificant extra-solution activity and well-understood, routine, and conventional in the art.
Claims 12 and 13 recite performing image analysis of the road segment to identify factors. This is a further function of a mental process, as a human can analyze images (whether printed images or a visual depiction of a road shape, for example), and can make decisions regarding including factors (as in Claim 12) or comparing factors to assign danger ratings (as in Claim 13). The claims do not add any additional elements.
Claim 14 further recites evaluating autonomous vehicle data to identify a factor for inclusion, which can be performed mentally as evaluation of received data on paper which originated from an autonomous vehicle. The claim does not add any additional elements.
Claims 15 and 19 further recites creating a driving profile and assigning danger ratings using the driving profile, which is a further mental process of evaluating and making decisions regarding driver characteristics and determining danger ratings. The claim does not add any additional elements.
Claim 18 further recites assigning danger ratings to road segments which as above is a further detail of the mental process. The claim additional recites the reducing of the safety data, which can be performed by a human, or alternatively is a mathematical concept of turning values into percentages via division. The claim does not add any additional elements.
Claim 20 further recites evaluating a planned road segment, which is a further detail of the mental process of evaluation.
Thus, the claims are not patent eligible.
Allowable Subject Matter
Claims 1-20 are rejected under 101 and under 112, and Claims 1, 10, and 16 are objected to for minor informalities, but Claims 1-20 would be allowable if amended to overcome the rejections under 101 and 112 and objections.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding Independent Claims 1, 10, and 16, Patent U.S. 9,574,888 B1 (Hu et al.) teaches a method/device/ non-transitory computer-readable storage medium (see Figures 3, 5, 8:52-55, contextual risk knowledge pattern learner 310, part of route generation module 16, which 4:9-11 can be on the client system (4:57-67) using a processor), performing: evaluating incident data associated with a first road segment to determine an incident trend for the first road segment (see Figure 5, 9:1-40, a hash map is populated with accidents from a historical accident list (HAL) and a number of accidents can be associated with an evaluated segment (a determined trend)); identifying a set of factors associated with the first road segment (see 9:1-52, a number of accidents associated with the segment (accident type factors), as well as dynamic environmental attributes (environmental factors) associated with the segment); assigning the first danger rating to the first road (see 9:16-33, a route is plotted against the hash map and 9:52-54 in step 516 a risk level (danger rating) can be assigned for a particular segment/link); and displaying the first danger rating on a display of the computing device (see 4:49-56, Figure 9, the client device displaying risk level on a section of a route using the table and color code).
Published Application US2022/0042807A1 (Benericetti et al.) teaches a technique to calculate a danger rating (see [0032] a road safety score), based upon dividing a first value and second value (see [0032-0033] the road safety score for roadways (a segment) being a ratio of the number of harsh driving events to the number of general driving events).
KR-20180071178-A teaches a technique to calculate accident risk by dividing by traffic volume (see [0089-0092])
However, the prior art does not disclose or render obvious a method/system/ non-transitory computer-readable storage medium with instructions to:

calculating a first value by multiplying together a first subset of the set of factors that are indicative of the first road segment being dangerous, wherein an average severity of accidents along the first road segment, a dangerous slowdown factor, a real-time risk factor, and a total accidents along the first road segment as selected from the set of factors as the first subset of the set of factors; 
calculating a second value by multiplying together a second subset of the set of factors that are indicative of the first road segment not being dangerous, wherein a volume of traffic along the first road segment, a number of days since a last accident along the first road segment, and a construction improvement factor are selected from the set of factors as the second subset of the set of factors; 
generating a first danger rating for the first road segment by dividing the first value by the second value, wherein the first danger rating is generated based upon a calculation of multiplying the first subset of the set of factors as the first value, a calculation of multiplying the second subset of the set of factors, and dividing the first value by the second value.
Applicant’s arguments and the amendments addressing the previous rejections under 103 (presented on p. 10-13) are persuasive, and the prior rejections are withdrawn. The combination of limitations defining the particular inputs, and combination of multiplication and division functions to calculate the danger rating, combined with the particularly claimed parts integrated into the computing device is not found or made obvious by the prior art. The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1, 10, and 16 would be allowable. The subject matter of Claims 2-9, 11-15, and 17-20 would also therefore be allowable as being dependent on Claims 1, 10, or 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619